Citation Nr: 1327336	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  12-24 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to non-service-connected pension, to include a special monthly pension based on the need for regular aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel






INTRODUCTION

The Veteran served on active duty from July 1946 to July 1948.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In that decision, the RO denied entitlement to special monthly pension.  In addition, the RO granted service connection for hearing loss and tinnitus, and assigned a 10 percent rating for each of those disabilities, for a combined rating of 20 percent.  

In July 2013, the case was remanded back to the RO for additional development of the record.  The July 2013 remand inadvertently referred to the issue on appeal as entitlement to special monthly compensation¸ rather than special monthly pension.  As a result, the RO referred to the issue of special monthly compensation on its most recent Supplemental Statement of the Case (SSOC) in July 2013.  The error by the Board and the RO is harmless, because the July 2013 SSOC provided the correct legal criteria for entitlement to special monthly pension and the remand directed the RO to obtain all VA treatment records, which would have been necessary regardless of the issue on appeal.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (all VA records are constructively of record.)  

In this regard, however, the Board recognizes that because service connection has been established for hearing loss and tinnitus, a claim of entitlement to special monthly compensation (SMC) may be inferred based on the fact that the RO and the Board referred to such a claim, albeit inadvertently.  Because there has been no rating decision addressing such a claim, the Board does not have jurisdiction to adjudicate it, and the matter of entitlement to special monthly compensation is referred back to the Agency of Original Jurisdiction for appropriate action, specifically, to determine whether the Veteran intended to file such a claim.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The Veteran's income exceeds the maximum threshold income requirement for basic eligibility for regular non-service-connected pension benefits.

2.  The Veteran is not blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less.

3.  The Veteran is not a patient in a nursing home because of mental or physical incapacity.

4.  The Veteran is not bedridden, and his disabilities (service-connected and non-service-connected) do not render him unable to care for his daily needs without the regular aid and attendance of another person, or unable to protect himself from the hazards and dangers incident to his daily environment. 

5.  The Veteran is not substantially confined to his home or immediate premises.  


CONCLUSION OF LAW

The criteria for non-service-connected pension, to include special monthly pension for aid and attendance and housebound status, have not been met.  38 U.S.C.A. 
§§ 1502, 1513, 1521 (West 2002); 38 C.F.R. §§ 3.3 , 3.23, 3.342, 3.351, 3.352 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks a special monthly pension (SMP) based on the need for regular aid and attendance of another person; and/or housebound status.


I.  Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies these requirements.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this appeal, the RO provided a pre-adjudicatory notice letter to the Veteran in November 2011, prior to the January 2012 rating decision that denied entitlement to SMP.  The letter notified the Veteran of the evidence necessary to substantiate a claim of entitlement to non-service-connected pension benefits and requested that the Veteran provide treatment records to support his claim.  The letters described the specific types of evidence that the Veteran could provide, such as medical records, records and statements from service medical personnel, employment physical examinations, pharmacy prescription records, etc.  The letter provided notice of the minimum threshold requirements necessary for pension eligibility.  The Veteran was requested to provide authorization for VA to obtain private treatment records on his behalf.   The letter explained what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letters also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Another duty-to-assist letter was sent to the Veteran in December 2012 which was similar to the November 2011 letter.  It described what evidence was necessary to establish entitlement to non-service-connected pension, and SMP and/or housebound status.  That letter was followed by the issuance of a Supplemental Statement of the Case in March 2013.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service treatment records and VA treatment records.  Also of record and considered in connection with the appeal are the Veteran's various written statements and evidence confirming his receipt of Social Security Administration supplemental security income.  

The Veteran was provided with a VA examination and opinion with regard to his hearing loss and tinnitus claim in December 2011.  That examination was adequate for the purpose for which it was administered, because it provided a basis to grant service connection for hearing loss and tinnitus and assigned initial disability ratings pursuant to the regulations governing the rating criteria for hearing loss and tinnitus.  Furthermore, the Veteran has not disagreed with the initial disability rating assigned for the hearing loss and tinnitus.  

The Veteran also submitted two separate medical reports addressing the Veteran's ability to perform activities of daily living, and his non-service-connected disabilities.  

The Veteran was not examined with regard to his claim of entitlement to basic pension.  VA regulations provide that VA will assist a veteran by providing a medical examination or obtaining a medical opinion based upon review of the evidence of record if VA determines that it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2012).  In this case, however, the Veteran's income exceeds the threshold maximum requirement for entitlement to non-service-connected pension so no examination is warranted in that regard, regardless of the status of the Veteran's health.  With regard to his claim for aid and attendance, the record contains two examinations addressing that issue.  The first examination report, dated in November 2011 was unclear as it contained conflicting information.  The Veteran also noted, in that regard, that the report had not been filled out appropriately.  (See May 2012 Notice of Disagreement).  A corrected form was submitted in June 2012 which clarified any inconsistencies in the earlier report with regard to the aid and attendance and housebound claims.  

Finally, pursuant to the Board's July 2013 remand directives, the RO obtained and associated with the Veteran's Virtual VA File (VVA) all VA medical records available that had not been previously secured.  In this regard, the agency of original jurisdiction (AOJ) substantially complied with the July 2013 remand orders and no further action is necessary in this regard.  

As the Veteran has been afforded an adequate aid and attendance examination; and, as all identified records have been obtained, to the extent possible, VA has satisfied its duty to notify and assist the Veteran in this case.  The Veteran has been afforded ample opportunity to identify and/or obtain any additional private treatment records to support his claims, and he has indicated that he has no additional evidence to support his claims.  Any additional development would be redundant and unnecessary.  No additional RO action to further develop the record on the claims is warranted.

II.  Non-Service-Connected Pension

The Veteran asserts that he is eligible for pension as a result of his need of regular aid and attendance of another person.  

Under the provisions of 38 U.S.C.A. § 1521, pension is payable to a veteran who served for 90 days or more during a period of war and who is permanently and totally disabled due to nonservice-connected disabilities which are not the result of the veteran's willful misconduct.

A veteran meets the service requirements for nonservice-connected pension benefits if such veteran served in the active military, naval, or air service (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  See 38 U.S.C.A. § 1521(j) .

The Veteran meets this requirement because he served during World War II from July 1946 to July 1948.  According to 38 C.F.R. § 3.2, World War II service extends from December 7, 1941 to December 1946.  In addition, if the veteran was in service on December 31, 1946, continuous service before July 26, 1947, is considered World War II service.  

The Veteran's service from July 1946 to July 1948 meets these eligibility requirements because he served for at least 90 consecutive days prior to December 1946.

Pension benefits are paid at the maximum annual rate reduced by the amount of annual income received by the Veteran.  38 C.F.R. § 1522; 38 C.F.R. § 3.23(a), (b). 

Basic entitlement exists if the Veteran meets the net worth requirements and does not have an annual income in excess of the applicable annual pension rate.  38 C.F.R. §§ 3.3 , 3.23, 3.274.  In determining countable annual income for improved pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included.  See 38 U.S.C.A. § 1503(a) (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.260 , 3.261, 3.262, 3.271(a), 3.272 (2012).  As is relevant here, income from Social Security Administration benefits, retirement benefits, stocks and bonds dividends, and interest income is not specifically excluded under VA's governing regulations and therefore is included as countable income.  See 38 C.F.R. § 3.271.  

Income is counted toward the calendar year in which it is received.  38 C.F.R. 
§ 3.260(a).  Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  38 C.F.R. § 3.271(a)(1).

Unreimbursed medical expenses will be excluded from income when all of the following requirements are met: (i) they were or will be paid by a Veteran or spouse for medical expenses of the Veteran, spouse, children, parents and other relatives for whom there is a moral or legal obligation of support; (ii) they were or will be incurred on behalf of a person who is a member or a constructive member of the Veteran's or spouse's household; and (iii) they were or will be in excess of five percent of the applicable maximum annual pension rate or rates for the Veteran (including increased pension for family members but excluding increased pension because of need for aid and attendance or being housebound) as in effect during the 12-month annualization period in which the medical expenses were paid.  38 C.F.R. § 3.272(g).

Here, the record reflects that the Veteran's annual income as of August 20, 2012 was $13,656.00 in annual Social Security.  The income limit for a veteran with no dependents as of February 2013 is $12,645.00.  The income limit under 38 U.S.C.A. § 1521 (West 2002 & Supp. 2012) is listed as $11,830.00.  The Veteran's annual income cannot be reduced for medical expenses because the Veteran did not provide evidence that his unreimbursed medical expenses are in excess of 5 percent of the applicable maximum annual pension rate for the Veteran as in effect during the 12-month annualization period in which the medical expenses were paid.  38 C.F.R. § 3.272(g).  In a February 2013 notice letter to the Veteran that was issued for the purpose of administratively denying the Veteran's pension claim, it was explained that the Veteran could fill out and send an attached medical expense report showing his unreimbursed medical expenses for the year from August 2012 to August 2013.  The Veteran did not respond to this request.  

Thus, the Veteran's annual income is $13,656.00 which exceeds the income level for a veteran with no dependents, which was $11, 830.00 in 2012 and is $12,465 as of February 2013.  

Because the Veteran's income exceeds the maximum annual pension rate as noted above, the Veteran is not eligible to receive a non-service-connected pension under 38 U.S.C.A. § 1521 regardless of whether the Veteran is permanently and totally disabled.  

III.  SMP

The maximum annual pension rate is $19,736 if the Veteran is in need of regular aid and attendance.  See 38 U.S.C.A. § 1521(d)(1) (West 2002 and Supp. 2012).  This amount exceeds the Veteran's annual income.

In order to demonstrate entitlement to increased special monthly pension benefits, (special monthly pension), the Veteran must meet certain criteria to establish his need for regular aid and attendance or his status for housebound benefits.  This criteria is different than the criteria for regular pension.  

In addition to the criteria noted above, 38 U.S.C.A. § 1521 further provides for an increased rate of pension, in the form of a special monthly pension, when an eligible veteran is in need of regular aid and attendance or has a disability rated as permanent and total and (1) has an additional disability or disabilities ratable at 60 percent, or (2) is permanently housebound.  38 U.S.C.A. §§ 1521(d), (e); see also 38 C.F.R. §§ 3. 351(b), (c), (d).  A veteran will be considered in need of regular aid and attendance if he or she: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c) 

Determinations as to the need for aid and attendance on a factual basis must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress and undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance; inability of the claimant to feed himself through loss of coordination of the upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment. 

Bedridden status will be a proper basis for the determination of the need for regular aid and attendance.  Bedridden means that condition which, through its essential character, actually requires that the Veteran remain in bed.  The fact that a veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352 (a) (2012).

It is not required that all of the disabling conditions enumerated in the provisions of 38 C.F.R. § 3.352 (a) be found to exist to establish eligibility for aid and attendance and that such eligibility required at least one of the enumerated factors be present.  The particular personal function which a veteran was unable to perform should be considered in connection with his or her condition as a whole and that it was only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Turco v. Brown, 9 Vet. App. 222 1996). 

In addition, any determination that the veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  See Turco v. Brown, 9 Vet. App. 222, 224 (1996). 

Housebound benefits are warranted if, in addition to having a single permanent disability rated 100 percent disabling under the VA's Schedule for Rating Disabilities (not including ratings based upon unemployability under 38 C.F.R. 
§ 4.17 of this chapter), the veteran: (1) has additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems, or, (2) is "permanently housebound" by reason of disability or disabilities. 

This requirement is met when the veteran is substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 C.F.R. § 3.351(d).

In the instant case, the Veteran does not allege blindness or near blindness.  Outpatient treatment records in the Veteran's VVA from March 2011 to July 2013 file show that the Veteran wears glasses and has frequent ophthalmology examinations.  An April 2013 ophthalmology note reveals that, "The patient needs glasses to read medicine bottles.  The patient is photophobic and may require tinted glasses."  Although this note indicates an impression of Lagophthalmos, RE >LE; and, cataracts that are not visually significant, there is no indication that the Veteran is blind or nearly blind.  The record reflects that the Veteran has routine ophthalmology examinations and they confirm that at no time has the Veteran's vision been 5/200 or worse in either eye or that concentric contraction of the visual field was to 5 degrees or less.  Moreover, a medical provider in June 2013 confirmed that the Veteran was not legally blind on an aid and attendance examination report.  

The record also reflects that the Veteran is not currently in a nursing home. 

Finally, the evidence of record does not establish a factual need for regular aid and attendance as defined by 38 C.F.R. § 3.352(a).  The evidence does not demonstrate that the Veteran is bedridden due to service-connected disability.  In fact, the Veteran is able to attend his medical appointments without the aid of another person. 

The aid and attendance examinations in November 2011 indicate that the Veteran appeared healthy and well-nourished.  The report also noted that the Veteran did not use a walking aid such as crutches, canes or braces.  Significantly, however, as the Veteran has explained, the provider filled out the form incorrectly, thereby indicating, by checking the corresponding boxes marked "no", that the Veteran was not able to feed himself, not able to prepare meals and did not have the ability to manage his own financial affairs.  However, the same report also indicates, by checked marks that the Veteran was not in need of assistance in bathing or tending to other hygiene needs; was not legally blind, did not require nursing home care and did not require medication management.  Because the answers to the questions are inconsistent (the provider marked "no" for each answer) which supports the Veteran's theory that the form was filled out incorrectly (which he is competent to state), the report is less probative than the June 2011 report.  Furthermore, it does not make sense that the Veteran would be able to bathe but not be able to feed himself.  

The June 2011 aid and attendance examination report indicates that the Veteran is able to dress himself and he can prepare his own meals.  The report also indicates that the Veteran does not need assistance with bathing and can tend to other hygiene needs.  In addition, the report indicates that the Veteran is not blind and does not require nursing home care or medication management.  Finally, the report indicates that the Veteran is able to manage his own financial affairs.  The report noted that the Veteran was not confined to bed, and had no limitations.  The narrative portion of the report indicates that the Veteran is able to dress, feed, and bathe himself, without problems with grip or fine movement in the fingers.  The examiner noted a diagnosis of peripheral neuropathy, requiring the need to wear anti-embolism stockings which "slow him down."  The Veteran reported no feeling in the bottom of his feet, but there were no falls due to this.  The report also notes that the Veteran walked 1.5 miles every morning, and did cleaning and chores without problem.  Finally, the report indicates that the Veteran used public transportation (bus and light rail) and tolerates it without problem.  

The June 2011 report is much more probative than the November 2011 examination report because the answers (findings) provided are internally consistent with one another; and, because the report was issued to correct the prior inconsistencies in the November examination report.  The June 2011 report indicates that the Veteran is able to perform his activities of daily living without the aid and assistance of another person.  He is not bedridden or housebound in accordance with the criteria listed above.  The Veteran is able to ambulate without the aid of a walking device and he is able to attend his medical appointments alone, and communicate effectively with his medical providers.  In light of the foregoing, a factual need for aid and attendance is not demonstrated.  

In support of his claim, the Veteran submitted a copy of a "Certificate of Completion" for a course entitled, "A Matter of Balance" which shows that the Veteran does have balance issues.  However, according to the record, the balance issue does not functionally impair the Veteran from his activities of daily living.  As such, the reported balance problem is not a factual basis for the need for aid and attendance.  

In sum, the Veteran does not meet the requirements for SMP based on the need for aid and attendance of another person because he is not blind, he is not in a nursing home, and he does not meet a factual need for aid and attendance as indicated above.  He has essentially no limitations; he is not bedridden and is not housebound.  As such, SMP is not warranted, regardless of the Veteran's income.  


ORDER

Non-service-connected pension benefits are denied.  

A special monthly pension for aid and attendance or housebound status is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


